Citation Nr: 0916909	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-14 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island



THE ISSUE

Entitlement to service connection for a left arm disability, 
including as secondary to degenerative joint changes of the 
cervical spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).  

The Board notes that this appeal originally included the 
issue of service connection for degenerative changes to the 
cervical spine, status post (s/p) laminectomy.  However, as 
the RO granted service connection for that disability in a 
decision dated in October 2006, representing a grant in full 
of the benefit sought on appeal.  Therefore, the only 
remaining issue on appeal is service connection for the 
Veteran's claimed left arm disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Veteran was examined by VA in October 2006.  
At that time, he reported occasional tingling in his left 
arm.  The Veteran stated that he did not have any pain in his 
left arm, but did have chronic tingling above and below his 
left elbow that sometimes radiated down to his left thumb.  
On examination, his left arm strength and range of motion 
were normal, there was full sensation, and there was no 
tenderness reported.  The Veteran was not then diagnosed with 
a left arm disability.  Service connection was subsequently 
granted for cervical spinal pathology, and the cervical 
spinal pathology appears to have been the emphasis of the 
examination.

Thereafter, the Veteran submitted a letter from his private 
physical therapist dated in April 2007.  The letter stated 
that, in 2003, the Veteran began experiencing left arm 
numbness tingling, weakness, and sensitivity to heat and 
cold.  These symptoms decreased intensity after he underwent 
a C3-5 laminectomy and discectomy and instrumental fusion.  
However, the Veteran continued to experience pain along the 
lateral aspect of the arm that did not alter with activity.  
The physical therapist noted "left upper extremity weakness 
was most noticed in should flexion, abduction and biceps and 
wrist extension between 15-20% compared to his unaffected 
side."  The Veteran also submitted a note dated in March 
2007 from his private physician, which stated that the 
Veteran reported improvement in the symptoms of numbness and 
tingling of the left arm, but that these symptoms were still 
present.  He also reported a continuous hot sensation in the 
left arm.  

While the private medical records contained in the claims 
file do not appear to be complete, they seem to indicate that 
the Veteran's left arm symptoms are either part of the same 
injury or process that caused the degenerative changes to his 
spine, or were caused by such changes.  As noted, service 
connection for the Veteran's spine disability was granted in 
October 2006.  If the degenerative changes to the Veteran's 
spine caused a current left arm disability, service 
connection could be granted on a secondary basis.  See 38 
C.F.R. 3.310 (2008).  In the alternative, if these complaints 
are part and parcel of the service connected disorder, there 
could also be a question of a separate compensable rating for 
the pathology.  Therefore, given the evidence that the 
Veteran experienced pain, weakness, and decreased motion of 
his left arm after the VA examination in October 2006, the 
Board finds that a new examination is necessary to determine 
the nature and etiology of any current left arm disability.  

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran 
explaining the need for additional 
evidence regarding his claim in 
accordance with 38 U.S.C.A. §§ 5103 and 
5103A (West 2002 & Supp. 2008).  The 
letter should inform the Veteran of the 
requirements for secondary service 
connection as set forth in 38 C.F.R. § 
3.310 and Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  The AMC/RO should take appropriate 
steps to contact the Veteran in order to 
have him provide information referable to 
all treatment that he received for his 
left arm disability.  Based on the 
response, the RO/AMC should undertake all 
necessary action to obtain copies of all 
clinical records that have not previously 
been obtained from any identified 
treatment source.  The Veteran should be 
requested to provide authorizations for 
VA to obtain complete copies of his 
physical therapy records and the records 
of his private physician. 

3.  The Veteran should then be afforded a 
VA examination to assess whether he 
currently has a left arm disability and, 
if so, the etiology thereof.  The 
examiner should review the claims file in 
connection with the evaluation.  If a 
left arm disability is diagnosed, the 
examiner should state whether it is as 
least as likely as not (at least 50 
percent likely) that it was caused by the 
same in-service injury or process that 
caused the Veteran's service connected 
spine disability.  The examiner should 
also state whether it is as likely as not 
that any currently diagnosed left arm 
disability was caused by or is otherwise 
related to the service-connected spine 
disability.  The basis for the 
conclusions set forth in the report 
should be fully explained therein.  It 
should also be noted if any pathology 
found is a separate neurological symptom 
related to the back.  Finally, if the 
service connected neck disorder causes 
permanent increase in the left arm 
disorder, that too should be set out.

4.  After completion of the above 
development, the Veteran's claim should 
be re-adjudicated.  If the determination 
remains unfavorable to the Veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC) and given an opportunity to 
respond thereto.  

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




